Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 7-8, and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Thielemann (US 20140028632 A1).
Regarding claims 1, 7, and 10, Thielemann discloses an ultrasound ranging device, comprising:
an ultrasound transmitter, transmitting an ultrasonic signal [abstract first and second electronic devices, the devices are each arranged to transmit and receive ultrasonic signals];
an ultrasound receiver, receiving a reflected signal which is generated when the ultrasonic signal meets an obstacle [0011 More particularly the ultrasonic signals transmitted may perform any of a number of different roles. For example the ultrasonic signals could be used for measurement or range finding, transferring data or even for controlling animals.];
a random number generator, generating a random number [0027 The first device may be configured to skip one or more transmissions regularly, say every tenth transmission, or randomly but preferably with a defined average.; 0076]; and

wherein the processor performs a calculation according to the random number and a pin value corresponding to a pin of the processor to generate the delay time [0032 offset and drift can be used by a device to apply a correction to its local clock; 0036 In a set of embodiments the device comprises a local clock which is arranged so as to be used in conjunction with system calls. The Applicant has found that this can increase the accuracy of the local clock. For example in Windows 7.RTM. the system calls NtQueryTimerResolution and NtSetTimerResolution can be used to increase the local clock accuracy from 15 ms to 0.5 ms.; 0083 Devices and computers typically have at least one high-precision clock (typically running at 1-2.5 MHz).].
Regarding claims 2 and 8, Thielemann also teaches the ultrasound ranging device of claim 1, wherein the processor receives a control signal from a control device to perform ultrasound ranging according to the control signal [abstract Both devices, or at least two of the devices, are synchronised to transmit said signals at substantially the same time.; 0009 controlling an electronic 
Regarding claim 4, Thielemann also teaches the ultrasound ranging device of claim 2, wherein after the ultrasound transmitter transmits the ultrasonic signal, the processor starts to count time, and wherein if the ultrasound receiver does not receive the reflected signal within a default time, the processor restarts to await a new control signal transmitted by the control device [0058 time window…listening for reflections; 0059 The radius of the zone 12 is at least as great as the maximum time of flight which defines the region of interest boundary 10, with some margin for safety, say 10%. This therefore offers a simple way of ensuring that there is no interference between multiple devices, regardless of how many there are. To give a typical example the region of interest may be approximately 30 cm in diameter (albeit slightly elliptical) in which case the exclusion zone 12 will have a diameter of at least 60 cm.].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thielemann (US 20140028632 A1) as applied to claim 4 above, and further in view of Knittel (US 20080089178 A1).
Regarding claim 5, Thielemann does not explicitly teach … and yet Knittel teaches the ultrasound ranging device of claim 4, wherein when the processor receives the reflected signal, the processor enlarges the reflected signal [[0007] time-dependent amplification of the receive amplifier [0008] time-dependent value of the evaluation threshold [0009] reflection factor of the object., and compares a voltage value of the enlarged signal with a threshold to determine whether the voltage value of the enlarged signal is greater than the threshold [fig. 1 depicts transmit-receive voltage and echo compared with threshold value curves].
It would have been obvious to combine the ultrasonic rangefinding as taught by Thielemann, with the amplification and thresholding as taught by Knittel so that an echo peak can be identified from above the noise floor.

    PNG
    media_image1.png
    307
    574
    media_image1.png
    Greyscale

Regarding claim 6, Thielemann as modified by Knittel teaches the ultrasound ranging device of claim 5, wherein if the voltage value of the enlarged signal is greater than the threshold, .

Response to Arguments
Applicant's arguments filed 3/21/2021 have been fully considered but they are not persuasive. The office disagrees with remarks because Thielemann is teaching that a processor has a local crystal/clock attached in order to provide a base time reference. This base time may also be corrected (added/substracted) to account for offset between devices. Finally, Thielemann is teaching that a random number may be used to define a random backoff time in order to provide messaging collision avoidance. Nevertheless a base time synchronized between devices must be necessarily available. This interpretation comes from discussion of adding pin value and random value in instant [0025] which seems to be analogous to base clock +/- correction + random backoff value as in Thielemann.
Nevertheless, more detailed and related descriptions [instant para. 0025] such as using an analog-to-digital converter as an internal or external dedicated random number generator are also known in the art (Vincze) [US6369727B1] and potentially relevant.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D ARMSTRONG whose telephone number is (571)270-7339.  The examiner can normally be reached on M - F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JONATHAN D. ARMSTRONG/
Examiner Art Unit 3645



/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645